      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 1 of 17



 1
 2
           649 North Fourth Avenue, First Floor
 3              Phoenix, Arizona 85003
 4                   (602) 382-4078
          Kory Langhofer, Ariz. Bar No. 024722
 5
                kory@statecraftlaw.com
 6        Thomas Basile, Ariz. Bar. No. 031150
                tom@statecraftlaw.com
 7
 8    Attorneys for Proposed Intervenors Republican
      National Committee and National Republican
 9                 Senatorial Committee
10
11                              UNITED STATES DISTRICT COURT
12                                      DISTRICT OF ARIZONA
13
     Mi Familia Vota, et al.,                             No. 2:20-cv-01903-SPL
14
                          Plaintiffs,
15                                                    [PROPOSED] INTERVENORS’
     v.                                               OPPOSITION TO PLAINTIFFS’
16
                                                       MOTION FOR TEMPORARY
17                                                     RESTRAINING ORDER AND
     Katie Hobbs, in her official capacity as the     PRELIMINARY INJUNCTION
18   Arizona Secretary of State,
19                        Defendant,
20   Republican National Committee and the
21   National Republican Senatorial Committee,
     federal political committees,
22
                          Intervenors.
23
24
25
26
27
28
          Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 2 of 17



 1           It has never been easier to register to vote in the State of Arizona. Individuals
 2   wishing to engage in this function of citizenship may do so by completing a simple, one-
 3   page form, which may be submitted either on paper or online, 24 hours a day, seven days a
 4   week. To further facilitate easy and expeditious registrations, the Secretary of State has
 5   long maintained a toll-free telephone hotline for those encountering questions or potential
 6   impediments in the registration process. Perhaps most importantly in this era of public
 7   health exigencies, physical contact is not a prerequisite to attaining qualified elector status
 8   in Arizona; any individual possessing a computer, smartphone or a postage stamp may
 9   register to vote in a matter of minutes without leaving her home or risking exposure to
10   COVID-19 pathogens.          The Arizona Legislature has qualified this extraordinarily
11   accommodating and adaptable regime with only one material caveat: registrations must be
12   submitted to the County Recorder no later than twenty-nine days prior to the election—a
13   deadline that helpfully coincides with the twenty-nine day durational residency requirement
14   for voting in Arizona. See Ariz. Rev. Stat. §§ 16-101(A)(3), -120(A).
15           Public confidence in the integrity of elections and the impartiality of their
16   administration is constructed on the cornerstones of uniformity, consistency, and
17   predictability. In effectively nullifying Arizona’s statutory voter registration deadline at the
18   eleventh hour, the injunction sought by the Plaintiffs—who will sustain no remediable
19   “injury” (let alone “severe burden”) by operation of the registration deadline—would upend
20   a reasonable, neutral and non-discriminatory safeguard that is integral to the orderly and
21   sound administration of the November 3, 2020 general election. The Court accordingly
22   should deny the Plaintiffs’ Motion in its entirety.
23   I.      This Action is Untimely
24           A.    Purcell Forecloses the Last-Minute Changes to Election Rules
25           Deadlines governing the political process are not banausic devices that can be swept
26   aside when convenient; they are vital and interdependent components of an electoral
27   infrastructure designed to ensure the integrity of the voter rolls and the reliability of election
28   results. For this reason, the Supreme Court has long cautioned against eleventh hour
                                                     1
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 3 of 17



 1   judicial tinkering with such parameters, recognizing “voter confusion and consequent
 2   incentive to remain away from the polls.” Purcell v. Gonzalez, 549 U.S. 1, 4–5 (2006); see
 3   also Short v. Brown, 893 F.3d 671, 676 (9th Cir. 2018) (“[T]he Supreme Court has warned
 4   us many times to tread carefully where preliminary relief would disrupt a state voting
 5   system on the eve of an election.”). Two recent cases arising from this jurisdiction are
 6   illustrative. In October 2016, Arizona Democratic Party organizations asked this Court to
 7   extend by one day the state’s voter registration deadline to remediate alleged confusion
 8   resulting from the legal effect of the Columbus Day holiday.            This Court declined,
 9   explaining, in words that resound in this case:
10
            ‘There is no doubt that the right to vote is fundamental, but federal court
11          cannot lightly interfere with or enjoin a state election.’ . . . Because this
            action was initiated in the weeks shortly before the election, administering the
12          relief sought by the Committees, as previously addressed, would have the
13          effect of encumbering the election. Thus, even though the Committees may
            prevail on the merits of some of their claims, because issuing an injunction
14          on the eve of an election itself would cause harm, relief should be precluded.”
15   Arizona Democratic Party v. Reagan, CV-16-03618-PHX-SPL, 2016 WL 6523427, at *17-
16   *18 (D. Ariz. Nov. 3, 2016) (internal citations omitted)).
17          The day before this Court issued its opinion in Arizona Democratic Party, the Ninth
18   Circuit enjoined enforcement of an Arizona statute prohibiting “ballot harvesting” (i.e., the
19   collection and submission of ballots by third parties other than the voter or those bearing
20   certain specific relationships to the voter). See Feldman v. Ariz. Sec’y of State’s Office, 841
21   F.3d 791 (9th Cir. 2016). The U.S. Supreme Court, however, temporarily stayed the Ninth
22   Circuit’s judgment in an order that did not expressly cite Purcell, but appeared animated by
23   its preoccupation with preserving the legal status quo during the pendency of an election.
24   See 147 S. Ct. 446 (2016); see also Mecinas v. Hobbs, CV-19-05547-PHX-DJH, 2020 WL
25   3472552, at *4 (D. Ariz. June 25, 2020) (“Although election cases are not exempt from
26   traditional stay standards, courts must nonetheless take careful account of considerations
27   specific to state election cases.”); Common Cause v. Thomsen, 19-CV-323-JDP, 2020 WL
28   5665475, at *2 (W.D. Wis. Sept. 23, 2020) (“The important question under Purcell isn’t
                                                   2
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 4 of 17



 1   whether a decision would favor plaintiffs or defendants; it is whether a decision could lead
 2   to confusion before an election. I conclude that Purcell counsels in favor of staying the
 3   decision on the merits of plaintiffs’ case” relating to application of voter identification law).
 4          Nor has the unique constellation of circumstances produced by the COVID-19
 5   pandemic enervated the Purcell principle or excused its application. To the contrary, the
 6   Supreme Court just months ago again “emphasized that lower federal courts should
 7   ordinarily not alter the election rules on the eve of an election,” in staying an order that
 8   would have permitted absentee ballots cast in Wisconsin’s primary election to be mailed or
 9   postmarked after election day. Republican Nat’l Comm. v. Democratic Nat’l Comm., 140
10   S. Ct. 1205, 1207 (2020); see also Texas All. for Retired Americans v. Hughs, 2020 WL
11   5816887, at *2 (5th Cir. Sept. 30, 2020) (staying district court order enjoining statute that
12   eliminated straight-ticket voting, reasoning that “the injunction openly defies the Supreme
13   Court’s instruction . . . not to interfere with state election laws on the eve of an election”);
14   Clark v. Edwards, -- F. Supp. 3d --, 2020 WL 3415376, at *5 (M.D. La. Jun. 22, 2020)
15   (invoking Purcell in rejecting challenge to statutory limitations on absentee voting).
16          This case personifies precisely the concerns that underpinned Purcell and RNC.
17   Waiting until just three business days until the close of voter registration to bring their
18   claims, the Plaintiffs now demand that Arizona elections officials abruptly and hastily
19   restructure their operational processes to divert vital resources away from ballot
20   distribution, processing and tallying in order to accommodate the Plaintiffs’ private
21   organizational preferences and priorities.
22          If this request were granted, disorderliness may pervade the voting period.
23   Registrants may indicate on the voter registration form whether they wish to be placed on
24   the permanent early voting list. If the registration deadline is extended, there is a substantial
25   danger that at least some late registrants who elect this option will not receive an early ballot
26   prior to Election Day. Conversely, late PEVL registrants whose registrations are processed
27   and who are issued an early ballot—but who nevertheless mistakenly believe they must
28   appear at the polling place on Election Day—must cast a provisional ballot, see Ariz. Rev.
                                                    3
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 5 of 17



 1   Stat. §§ 16-579(B), -584, a complication that is likely to only compound the confusion.
 2          The specter of voter confusion is also palpable. The Secretary of State and the
 3   County Recorders have—via their websites and official publications—for months informed
 4   the public that those wishing to register to vote must do so no later than October 5, 2020.
 5   If the Plaintiffs’ requested injunction issues, prospective voters will be inundated with
 6   messaging from various activists and interest groups that, on its face, directly contradicts
 7   what these individuals have been told by their elected officials. Such informational
 8   discrepancies at the crest of a tumultuous election season is plainly conducive to public
 9   mistrust. See Rangel-Lopez v. Cox, 344 F. Supp. 3d 1285, 1290 (D. Kan. 2018) (declining
10   request to order relocation of polling place, noting that elections officials had already
11   notified voters of the polling location “by letter and through the media” and that a last-
12   minute alteration “likely would create more voter confusion than it might cure”).
13          In short, the confluence of the Plaintiffs’ dilatoriness, the disruption the requested
14   relief portends for the efficient administration of the impending election, and the
15   precipitation of confusion and uncertainty among the electorate militate strongly in favor of
16   denying the Motion. See Yazzie v. Hobbs, CV-20-08222-PCT-GMS, 2020 WL 5834757,
17   at *4 n.2 (D. Ariz. Sept. 25, 2020) (citing Purcell in concluding that request to extend ballot
18   receipt deadline for certain voters “will cause voter confusion . . . complicate ballot
19   processing, and clash with the mandated timelines for other election laws”).
20          B.     The Plaintiffs’ Claims Are Barred by Laches
21          “Laches—unreasonable and prejudicial delay—requires denial of injunctive relief,
22   including preliminary relief.” Arizona Libertarian Party v. Reagan, 189 F. Supp. 3d 920,
23   922 (D. Ariz. 2016) (internal quotation omitted). A close conceptual and doctrinal cousin
24   of the Purcell principle, laches is not confined to the election context but is imbued with
25   particular salience in this setting. See Fulani v. Hogsett, 917 F.2d 1028, 1031 (7th Cir.
26   1990) (“In the context of elections . . . any claim against a state electoral procedure must be
27   expressed expeditiously. As time passes, the state’s interest in proceeding with the election
28   increases in importance as resources are committed and irrevocable decisions are made.”).
                                                   4
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 6 of 17



 1          Although the pandemic-induced circumstances that Plaintiffs allege were the
 2   impetus for their claims crystallized in March, Plaintiffs inexplicably tarried for nearly
 3   seven months—until three days before the registration deadline—to commence this action.
 4   Plaintiffs’ purportedly newfound realization that a judicially crafted extension may assist
 5   their campaign is not a satisfactory excuse, particularly when the Plaintiffs’ own
 6   declarations acknowledge restarting their registration activities in August. See Bravo Decl.
 7   ¶ 25; Bolding Decl. ¶ 23. The putative burdens arising from the October 5 deadline should
 8   have been clear to the Plaintiffs by then, leaving unanswered the question of why Plaintiffs
 9   waited more than a month—which is a considerable interval in the highly compressed
10   context of an election season—before bringing this action. See Ariz. Pub. Integrity Alliance
11   v. Bennett, CV-14-01044-PHX-NVW, 2014 WL 3715130, at *2-3 (D. Ariz. Jun. 23, 2014)
12   (finding unreasonable delay where plaintiffs “began looking seriously at” potential action
13   months before filing suit shortly before deadline, adding that plaintiffs would not have
14   needed to amass all necessary documentary evidence before filing a complaint); Ariz.
15   Democratic Party, 2016 WL 6523427, at *17 (“Their efforts also do not explain why the
16   Committees did not file a complaint prior to the [voter] registration deadline at the end of
17   September, when the likelihood that they could persuade the counties or the Secretary to
18   extend the deadline became clearly doubtful, if not surely foreclosed. Instead, their efforts
19   only demonstrate that the Committees knew the basis of their claims in advance of the voter
20   registration deadline and had ample opportunity to seek relief before it passed.”).
21          The prejudice produced by the Plaintiffs’ unreasonable delay is multifaceted. First,
22   as indicated in the Motion to Intervene, an extension of the voter registration deadline will
23   force a last-minute and burdensome reallocation of Intervenors’ funds and manpower to
24   restart their voter registration efforts in Arizona. See Motion to Intervene at 6. Second, the
25   requested injunction will inflict disruptions and dislocations in the County Recorders’
26   already herculean task of disseminating, processing and tallying millions of early ballots,
27   as well as preparing for Election Day operations at hundreds of polling locations statewide.
28   Finally, “[b]y waiting until the last minute to bring their challenge, the [Plaintiffs] ‘place[ed]
                                                     5
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 7 of 17



 1   the court in a position of having to steamroll through the delicate legal issues.’ This ‘strains
 2   the quality of decision making and is ultimately unfair to all involved.’” Arizona
 3   Democratic Party, 2016 WL 6523427, at *17 (internal citations omitted). Had the Plaintiffs
 4   acted expeditiously, their request for injunctive relief “could have been briefed and decided
 5   without unreasonable burden on the Secretary, the Court, or the voters and the election
 6   process.” Id.; see also Arizona Libertarian Party, 189 F. Supp. 3d at 924 (finding prejudice
 7   in election case, reasoning that “Plaintiffs’ delay has prejudiced the administration of
 8   justice. Plaintiffs’ delay left the Court with only 18 days before the petition-submission
 9   deadline to obtain briefing, hold a hearing, evaluate the relevant constitutional law, rule on
10   Plaintiffs’ motion, and advise the Secretary and the candidates which statutory petition
11   requirement applies”).
12   II.    Plaintiffs Failed to Join the Necessary Parties
13          The Plaintiffs sued the wrong party. Katie Hobbs periodically revises the Elections
14   Procedures Manual with input and approval from the Arizona Attorney General and the
15   Governor, see A.R.S. § 16-452, but she does not presently control or direct statewide voter
16   registration for the 2020 general election. Instead, Arizona law entrusts that function to 15
17   duly elected County Recorders. See id. § 16-131, et seq. Because the Plaintiffs failed to
18   join the County Recorders, this Court lacks personal jurisdiction over the necessary parties
19   and cannot grant the requested relief. See Fed. R. Civ. P. 19(a)(1)(A).
20   III.   Plaintiffs Lack Standing to Pursue Their Claims
21          The judicial power cannot be enlisted to vindicate policy preferences. Rather, it

22   exists only to resolve discrete “cases” and “controversies,” see U.S. Const. art. III, that are

23   reified in concrete and remediable legal injuries. “Though some of its elements express

24   merely prudential considerations that are part of judicial self-government, the core

25   component of standing is an essential and unchanging part of the case-or-controversy

26   requirement of Article III.” Lujan v. Defs. of Wildlife, 504 U.S. 555, 560 (1992); see also

27   Warth v. Seldin, 422 U.S. 490, 498 (1975) (standing “is the threshold question in every

28   federal case, determining the power of the court to entertain the suit”).
                                                    6
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 8 of 17



 1          To this end, a plaintiff must establish not only the existence of an articulable “injury”
 2   but—just as importantly—that the harm is “fairly traceable to the challenged action of the
 3   defendant; and it must be likely that a favorable judicial decision will prevent or redress the
 4   injury.” Summers v. Earth Island Inst., 555 U.S. 488, 493 (2009). Notably, Plaintiffs do
 5   not allege that any given individual who wishes to register to vote is unable to do so as a
 6   result of the registration deadline or COVID-related circumstances. Nor could they,
 7   because voter registration in Arizona is easily and freely available to all interested and
 8   qualified individuals.    Voter registration entails no physical contact or even direct
 9   interaction with any third party; an individual may register online or simply drop a
10   completed paper form in the mailbox at her convenience. Rather, the crux of Plaintiffs’
11   theory of standing is that they “have diverted significant resources to try to register as many
12   voters as possible ahead of the Voter Registration Cutoff notwithstanding the pandemic
13   restrictions.” Compl. ¶ 8.
14          The Intervenors agree that a diversion of resources impelled by a governmental
15   action or practice is a cognizable injury that can sustain organizational standing. Even
16   assuming that Plaintiffs have incurred such an “injury,” however, they have proffered no
17   facts indicating that it is traceable to any statute or regulatory edict, or that the prospective
18   relief they seek could redress the ostensible harm.
19          A.     Plaintiffs’ Injury is Not Attributable to Any State Action
20          Plaintiffs’ inability to delineate any plausible causal nexus between their

21   organizational injury (i.e., their previous expenditures of organizational resources) and

22   enforcement of the voter-registration deadline extinguishes any claim of standing. Despite

23   the Plaintiffs’ intimations to the contrary, see Compl. ¶ 41, the so-called “stay at home”

24   order issued by Governor Ducey on March 30, 2020 did not prohibit or restrict voter

25   registration efforts; to the contrary, it affirmatively exempted “Essential Activities,” a term

26   defined to explicitly include “[e]ngaging in constitutionally protected activities such as

27   speech and religion, and any legal or court process provided that such is conducted in a

28   manner that provides appropriate physical distancing to the extent feasible.” Executive
                                                    7
       Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 9 of 17



 1   Order 2020-18, ¶ 4(f), available at https://azgovernor.gov/file/34365/download?token
 2   =6YdWos-F; see also Thompson v. DeWine, 959 F.3d 804, 809 (6th Cir. 2020) (Ohio
 3   plaintiffs unlikely to succeed on merits of claims that petition filing deadline and signature
 4   thresholds burdened their constitutional rights, in part because the state “specifically
 5   exempted conduct protected by the First Amendment from its stay-at-home orders”).
 6          Further, the Plaintiffs conspicuously elide a pivotal distinction between the effects
 7   of the pandemic and the effects of the statutory registration deadline. Specifically, the
 8   Plaintiffs aver that they “had to divert resources in order to ram up our in-person registration
 9   work to get people registered ahead of the deadline. That meant we had to purchase PPE
10   equipment, buy cleaning supplies, develop new health and safety protocols, train staff to
11   follow those protocols, and hire safety control staff to make sure those protocols were being
12   followed,” as well as bolster staffing on their voter registration program. Bravo Decl. ¶¶
13   26, 29-30. Even assuming that these exertions are “injuries,” however, nothing in the
14   Complaint or supporting declarations permits an inference that they are attributable to the
15   October 5 registration deadline. In other words, Plaintiffs have never alleged, nor furnished
16   any reason to believe, that any putative diversion of resources would have been diminished
17   had the registration deadline been, say, October 27 (or, alternatively, November 3). In other
18   words, the injury posited by the Plaintiffs is “squarely traceable to the global pandemic, not
19   to the actions of Defendants.” Clark, 2020 WL 3415376, at *13 (“Injury does not arise
20   because of [plaintiffs’] desire or preference for a different scheme of absentee by mail
21   voting, nor because they adjust their organization’s activities in response to the Virus and
22   the Virus-related changes to the law.”).
23          B.     Prospective Injunctive Relief Cannot Remedy the Plaintiffs’ Past
24                 Diversion of Organizational Resources

25          Even if the Plaintiffs’ purported injuries could be attributed to the statutory voter
26   registration deadlines, they cannot be redressed through injunctive remedies. “[A] plaintiff
27   who seeks prospective injunctive relief cannot establish standing based on past harm alone.
28   Even if a plaintiff has suffered past harm from the kind of conduct the suit seeks to enjoin,
                                                    8
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 10 of 17



 1   the plaintiff must ‘establish a real and immediate threat’ that the harm-producing conduct
 2   will recur. Coal. for Mercury-Free Drugs v. Sebelius, 671 F.3d 1275, 1280 (D.C. Cir. 2012)
 3   (quoting City of Los Angeles v. Lyons, 461 U.S. 95, 105 (1983)). In this vein, Plaintiffs
 4   recitation of their financial and logistical exertions over the preceding weeks and months
 5   are a non-sequitur; the operative question—which Plaintiffs are at a loss to answer—is how
 6   the absence of an injunction will compel them to divert organizational resources in the
 7   future. Indeed, if anything, it appears that the entry of the injunction will cause Plaintiffs
 8   to expend even greater sums than they otherwise would if registration closes on October 5.
 9   In sum, even assuming that Plaintiffs’ “expenditures ‘perceptibly impaired’ these
10   organizations’ activities, they at best demonstrate past injury. Such injury might admit
11   standing to sue for compensatory damages. But it is not an injury that can be redressed
12   through the prospective declaratory and injunctive relief sought in this action.” Knife
13   Rights, Inc. v. Vance, 802 F.3d 377, 388 (2d Cir. 2015) (internal citation omitted); see also
14   Shelby Advocates for Valid Elections v. Hargett, 947 F.3d 977, 982 (6th Cir. 2020)
15   (organization plaintiffs’ past expenditures to “address voting inequities and irregularities”
16   could not sustain standing because the complaint “pleads only backward-looking costs, not
17   the imminent future injury needed to establish standing for declaratory and injunctive relief
18   claims like this one”).
19   IV.    The Statutory Voter Registration Deadline Does Not “Burden” the Plaintiffs’
20          Rights, and Is Necessary to Vindicate the State’s Important Interests

21                 A.      Overview of Standards of Review in the Voting Rights Context
22          Before parsing the Plaintiffs’ allegations of a “burden,” it is useful to recount the
23   doctrinal structure in which voting rights claims are evaluated. Broadly speaking, the
24   United States Supreme Court has recognized three variants of constitutional injuries in the
25   voting rights context.
26          First, a state or locality’s denial of the franchise to any citizen residing in the electoral
27   jurisdiction can be sustained only if it the least restrictive means of furthering a compelling
28   governmental interest. See, e.g., Kramer v. Union Free Sch. Dist., 395 U.S. 621 (1969)
                                                      9
         Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 11 of 17



 1   (invalidating statute that limited right to vote in school board elections to property owners
 2   and parents of schoolchildren in the district); Dunn v. Blumstein, 405 U.S. 330 (1972)
 3   (invalidating requirement that individuals must reside in the state for a year and in the
 4   county for three months in order to be eligible to vote); Evans v. Cornman, 398 U.S. 419
 5   (1970) (striking down Maryland statute that prohibited residents of a federal enclave within
 6   the state from voting in state elections); Carrington v. Rash, 380 U.S. 89 (1965) (statute
 7   denying the vote to military personnel deemed unconstitutional).
 8           A second type of voting rights claim that likewise triggers strict scrutiny arises out
 9   of “regulations that contravene the principle of ‘one person, one vote,’ by diluting the voting
10   power of some qualified voters within the electoral unit.” Green v. City of Tucson, 340 F.3d
11   891, 900 (9th Cir. 2003); see also Reynolds v. Sims, 377 U.S. 533, 566 (1964) (“Diluting
12   the weight of votes because of place of residence impairs basic constitutional rights under
13   the Fourteenth Amendment.”).
14           Occupying a third, and considerably more deferential, tier of constitutional review
15   are neutral, generally applicable laws that regulate the manner and method of voting—to
16   include Arizona’s voter registration deadline. Governed by the standard first articulated in
17   Anderson v. Celebrezze, 460 U.S. 780 (1983), and refined in Burdick v. Takushi, 504 U.S.
18   428 (1992), such “reasonable, nondiscriminatory restrictions” are sustained by “the State’s
19   important regulatory interests,” even if they modestly burden voting rights. Burdick, 504
20   U.S. at 434; see also Pub. Integrity Alliance v. City of Tucson, 836 F.3d 1019, 1024 (9th
21   Cir. 2016) (“We have repeatedly upheld as ‘not severe’ restrictions that are generally
22   applicable, evenhanded, politically neutral, and protect the reliability and integrity of the
23   election process.” (quoting Dudum v. Arntz, 640 F.3d 1098, 1106 (9th Cir. 2011)).1 This
24   so-called Anderson-Burdick rubric applies irrespective of whether the voting procedure in
25
     1
             If the alleged burden on the franchise is “severe”—i.e., it operates as a deprivation
26   or dilution of the right to vote—then the strict scrutiny standard controls. See Burdick, 504
27   U.S. at 434; Green, 340 F.3d at 893 (noting that “the Supreme Court has applied strict
     scrutiny only to voting regulations that prohibit some residents in a given electoral unit from
28   voting, or that dilute the voting powers of some residents in a given electoral unit”).
                                                   10
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 12 of 17



 1   dispute is cast as a violation of the plaintiff’s equal protection rights, or instead as an
 2   infringement on the voter’s First Amendment right to associate for political ends. See
 3   Obama for Am. v. Husted, 697 F.3d 423, 430 (6th Cir. 2012).
 4          B.     Plaintiffs Failed to Allege Any Severe Burden on Voting Rights
 5                 Attributable to the Registration Deadline or Any Other State Action

 6          The practical difficulties that Plaintiffs miscast as legally cognizable “burdens”
 7   derive solely from the vicissitudes of the pandemic and the vagaries of a frenetic election
 8   season—not any constitutional defect in Arizona’s electoral infrastructure. At least three
 9   considerations underscore that the Plaintiffs have incurred no articulable “burden” on their
10   First or Fourteenth Amendment rights.
11          First, the Plaintiffs’ allusions to the Governor’s “stay-at-home” order obscure the
12   critical fact that in-person voter registration efforts were never curtailed by operation of law
13   in Arizona. To the contrary, the Governor’s Executive Order specifically exempted from
14   its restrictions “speech” and other constitutionally protected activities. See Executive Order
15   2020-18, ¶ 4(f). This point is important, if not dispositive. Plaintiffs rely on the Sixth
16   Circuit’s relaxation of certain statutory requirements for nomination petitions in Esshaki v.
17   Whitmer, 813 Fed. Appx. 170 (6th Cir. 2020). Crucially, however, the same court held that
18   Ohio’s COVID-related restrictions—which, like Arizona’s, explicitly exempted First
19   Amendment activities, such as petition circulation—did not warrant a judicial suspension
20   of Ohio’s in-person signature and deadline requirements for ballot measure petitions. See
21   Thompson v. DeWine, 959 F.3d 804 (6th Cir. 2020); see also Fair Maps Nevada v.
22   Cegavske, 320CV00271MMDWGC, 2020 WL 2798018, at *3 (D. Nev. May 29, 2020)
23   (granting relief to ballot measure petition proponents in part because, unlike Arizona, “none
24   of the [stay at home] orders include a carve-out for activities protected by the First
25   Amendment, such as collecting signatures to support a ballot initiative”); Sinner v. Jaeger,
26   3:20-CV-00076, 2020 WL 3244143, at *5 (D.N.D. June 15, 2020) (same conclusion where
27   “[n]one of the Governor’s executive orders even tangentially prohibited signature
28   collection”). In other words, neither the Governor nor any other Arizona official has ever
                                                   11
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 13 of 17



 1   constrained or constricted the Plaintiffs’ voter registration efforts.
 2          Second, the empirical experience of ballot measure proponents belies the Plaintiffs’
 3   contention that in-person registration efforts were effectively thwarted by the stay-at-home
 4   order. Notably, more than 420,000 signatures were collected in Arizona in support of the
 5   Stop Surprise Billing Act—of which more than 130,000 were gathered in May and June of
 6   2020 alone. See Decl. of Zack Alcyone, ¶ 4(a). Experienced petition circulators have also
 7   attested that while the pandemic has presented practical obstacles, well-organized field
 8   efforts have attained impressive signature collection and voter contact benchmarks. See
 9   Decl. of Nathan Sproul, ¶¶ 6-8. To allow the requested relief would fundamentally harm
10   the Intervenors, who invested additional time and money to sign-up voters despite the
11   practical difficulties. More fundamentally, the registration deadline is a longstanding fixed
12   premise of Arizona’s legal landscape. Voter registrations may be submitted twenty-four
13   hours a day, seven days per week—subject only to the limitation that those wishing to vote
14   in the next election must submit their registration no later than 29 days beforehand. To the
15   extent Plaintiffs chose to defer much of their registration activities until late in the 2020
16   election cycle, they assumed the risk that intervening and perhaps unforeseeable
17   exigencies—such as the pandemic—could impede their plans. See Arizonans for Fair
18   Elections v. Hobbs, CV-20-00658-PHX-DWL, 2020 WL 1905747, at *11 (D. Ariz. Apr.
19   17, 2020) (rejecting argument that Arizona’s in-person signature requirements for ballot
20   measure petitions imposed a “severe burden,” noting that “a ‘reasonably diligent’
21   committee could have placed its initiative on the November 2020 ballot despite the Title 19
22   requirements and the COVID outbreaks” and “Plaintiffs’ declarations fail to provide any
23   explanation (let alone justification) for why they waited so long to begin organizing and
24   gathering signatures”); Clark, 2020 WL 3415376, at *13 (“Injury does not arise because . .
25   . [plaintiffs] adjust their organization’s activities in response to the Virus and the Virus-
26   related changes to the law.”).
27          Third, neither the available evidence nor common sense can sustain an inference that
28   COVID-related restrictions have prevented any individual who wishes to register to vote
                                                    12
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 14 of 17



 1   from doing so. Unlike a signature on a ballot measure petition—which must be physically
 2   witnessed by a third-party circulator, see Ariz. Const. art. IV, pt. 1, § 1—voter registration
 3   does not require any physical contact with any person. Blank voter registration forms are
 4   available in bulk to organizations or individuals conducting voter registration drives, see
 5   Ariz. Rev. Stat. § 16-131(E), who in turn may distribute them by any means, including by
 6   mail or by leaving them at individuals’ front doors. Completed forms may be returned to
 7   the County Recorder in-person—but also via mail, and voters desiring to dispense with the
 8   paper application altogether can complete the registration process entirely online. See Ariz.
 9   Rev. Stat. § 16-112(B)(4). Individuals who encounter questions or complications in the
10   process can seek immediate assistance telephonic from the Secretary of State’s secure, toll-
11   free voter hotline. Simply put, any individual desiring to register to vote could learn of his
12   rights and complete the process in a matter of minutes, all without ever leaving her home
13   or coming within six feet of another person. Contrast Fla. Democratic Party v. Scott, 215
14   F. Supp. 3d 1250, 1257 & n.2 (N.D. Fla. 2016) (extending voter registration deadline in
15   light of mass evacuations, closure of county offices, and suspension of postal delivery
16   services). His choice not to avail himself of this opportunity—either because of distractions
17   created by the pandemic, disinterest in the political process, or some other reason—does
18   not beget a cognizable “burden” on the Plaintiffs’ rights. See Mecinas v. Hobbs, CV-19-
19   05547, 2020 WL 3472552, at *7 (D. Ariz. Jun. 25, 2020) (finding that potential voter
20   choices induced by order of candidates’ names on the ballot does not “impose[] a burden
21   on [plaintiffs] personally that is not common to all voters”).
22          In sum, the defect at the heart of the Complaint lies in its conflation of practical
23   effects with constitutional burdens. Even if it were true that COVID-related exigencies
24   have produced some articulable effect on voter registration rates, it does not follow that
25   enforcement of the voter-registration deadline triggers a judicially vindicable burden.
26          B.     The Voter Registration Deadline Advances Important State Interests
27          As discussed above, Plaintiffs have adduced no viable allegations or evidence of any

28   articulable burden, and “absent any burden [on the franchise], there is no reason to call on
                                                  13
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 15 of 17



 1   the State to justify its practice.” Ariz. Libertarian Party v. Reagan, 798 F.3d 723, 732 n.12
 2   (9th Cir. 2015); see also Mecinas, 2020 WL 3472552, at 13.
 3          Even assuming the existence of some imposition on the Plaintiffs’ rights, however,
 4   the State has important regulatory interests in “correctly register[ing] voters,” Ariz.
 5   Libertarian Party, 798 F.3d at 733, and ensuring the organized and efficient administration
 6   of the November election. See Nader v. Brewer, 531 F.3d 1028, 1040 (9th Cir. 2008)
 7   (deeming “orderly election administration” a “compelling” state interest), easily offset any
 8   tenuous burden posited by the Plaintiffs. See Dudum v. Arntz, 640 F.3d 1019, 1114 (9th
 9   Cir. 2011) (“[W]e emphasize that the City is not required to show that its system is narrowly
10   tailored” under Anderson-Burdick test.”). The voter registration deadline fortifies and
11   advances these interests in at least three distinct respects.
12          First, the directive that registrations must be received no later than 29 days prior to
13   the election is no arbitrary benchmark; it temporally aligns the registration regime with
14   Arizona’s separate mandate that individuals must have resided in the State for at least 29
15   days before being eligible to participate in its elections. See Ariz. Rev. Stat. § 16-101(A)(3).
16   The Supreme Court has recognized the constitutionality of such modest durational
17   residency requirement as a condition of voting rights, and the necessity of facilitating
18   preparations for Election Day. See Marston v. Lewis, 410 U.S. 679, 681 (1973) (finding
19   that Arizona “demonstrated that the 50-day voter registration cutoff (for election of state
20   and local officials) is necessary to permit preparation of accurate voter lists”). The statutory
21   voter registration deadline thus effectively functions as a mechanism for enforcing the
22   residency requirement. Because registrants are not required to aver on the registration form
23   that they have satisfied the 29-day residency rule, an extension of the registration deadline
24   would leave election officials without any metric to verify that such late registrants are bona
25   fide residents. The requested relief would force all the County Recorders immediately to
26   amend or supplement the verbiage on the standard voter registration forms.
27          Second, in contrast to the vast majority of states, Arizona conditions eligibility to
28   vote in state and local elections on the registrant’s production of documentary proof of U.S.
                                                    14
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 16 of 17



 1   citizenship. See Ariz. Rev. Stat. § 16-166(F). Although elections officials will attempt, by
 2   drawing on motor vehicle division and Social Security Administration records, to
 3   independently verify new registrants’ citizenship status, see Ariz. Elections Procedures
 4   Manual (rev. 2019) at p. 22, this process justifies a temporal buffer before Election Day.
 5   See Arizona Green Party v. Reagan, 838 F.3d 983, 991 (9th Cir. 2016) (“The
 6   nested deadlines leading up to the Arizona primary, as well as the tasks that must be
 7   accomplished between the primary and general election, reflect an effort by the state to
 8   achieve the important goal of orderly elections.”).
 9          Third, as the Secretary will presumably explain, extending the voter registration
10   deadline into the early voting period—which commences on October 7, see Ariz. Rev. Stat.
11   § 16-542(C)—begets substantial risk of errors and confusion. Late registrants who enroll
12   on the Permanent Early Voting List may find themselves waiting for a mail ballot that never
13   arrives. Conversely, those whose registrations are processed in time and who have been
14   designated as PEVL voters may nevertheless appear at the polling place (either because
15   they never actually received an early ballot or because they mistakenly supposed they must
16   cast a vote in person) will be required to vote a provisional ballot, which in turn must be
17   processed by elections officials within 10 days of the election. See id. §§ 16-579(B), -584.
18   Even the perception (if not reality) of disarray and uncertainty will inevitably corrode the
19   State’s vital interest in maintaining public confidence in the security and reliability of their
20   electoral infrastructure. See Crawford v. Marion County Election Bd., 553 U.S. 181, 197
21   (2008) (“While [it] is closely related to the State’s interest in preventing voter fraud, public
22   confidence in the integrity of the electoral process has independent significance” in the
23   Burdick balancing analysis).
24                                          CONCLUSION
25          For the foregoing reasons, the Court should deny the Plaintiffs’ Motion in its entirety.
26
27
28
                                                   15
      Case 2:20-cv-01903-SPL Document 19 Filed 10/02/20 Page 17 of 17



 1          RESPECTFULLY SUBMITTED this 2nd day of October, 2020.
 2                                              STATECRAFT PLLC
 3
 4                                              By: /s/ Thomas Basile
                                                    Kory Langhofer
 5                                                  Thomas Basile
                                                    649 North Fourth Avenue, First Floor
 6
                                                    Phoenix, Arizona 85003
 7                                                   Counsel for Proposed Intervenors
 8                                                   Republican National Committee and
                                                     National Republican Senatorial
 9                                                   Committee
10
11
12                                CERTIFICATE OF SERVICE

13
            I hereby certify that on October 2, 2020, I caused the foregoing document to be
14
     electronically transmitted to the Clerk’s Office using the CM/ECF System for Filing, which
15
     will send notice of such filing to all registered CM/ECF users.
16
17

18                                              By: /s/Thomas Basile
19                                                  Thomas Basile

20
21
22
23
24
25
26
27
28
